 Case 0:21-mj-06188-JMS Document 1 Entered on FLSD Docket 04/01/2021 Page 1 of 6


A0 91(Rev.11/11) Cril
                    minalComplaint

                                 U NITED STATES D ISTRICT C OURT
                                                          forthe
                                                     DistrictofColumbia
               United StatesofAmerica                       ) case:1:2,-
                            V.                              )            mj-oozaa
                                                            ) Assigned to;Judge Harvey.G .Michael
                  W illiam Rogan Reid                       ) Assign Date:3/26/2021
                   DO B:X XXX XX                            ) Description:CO M PLAINT W /ARREST W ARRANT
                                                            )
                                                            ) OUR CASE NO:21-6188-MJ-STRAUSS
                       DdYdantls)

                                          C RIM INA L C O M PLAIN T
         1,thecomplainantin thiscase,statethatthefollowing istrueto thebestofmy knowledge and belief.
Onoraboutthedatets)of          January 6,2021    inthecountyof                                                                       inthe
                intheDistrictof Columbia ,thedefendantts)violated:
           CY e M ion                                               CXfen- D- ription
        18U.S.C.jj1752(a)(1)and(2)-KnowinglyEnteringorRemaininginanyRestrictedBuildingor
      GroundsW ithoutLawfulA uthority,
      40U.S.C.jj5104(e)(2)(D)and(G)-ViolentEntryandDisorderlyConductonCapitolGrounds.

                                                                                                                             AT

         Thiscrim inalcomplaintisbased on these facts:
                                                                                                             Apr 1, 2021
  See attached statem entoffacts.

                                                                                                                              FTL




        X Continuedontheattachedsheet.
                                                                                   ..n
                                                                              Wz
                                                                               # )-7                       --

                                                                                                 Corm lainant'ség ature

                                                                             M atthew Jones.SpecialAgent
                                                                                                 Printe narre and title
Attested to by theapplicantin accordance withtherequirem entsofFed.R.Crim .P.4.1
by telephone.                                                           .;
                                                                         .47''C
                                                                              .z.
                                                                               ;:.?,         .
                                                                                                 x'
                                                                                                 '              DigjtalIysignedbyG.Michael
                                                                               '


Date:          03/26/2021
                                                                          JJ *y'
                                                                               .).. y;i
                                                                                      )  .
                                                                                                                D
                                                                                                                Hat
                                                                                                                  re
                                                                                                                   v:
                                                                                                                    e2
                                                                                                                     y02103.2609:53:05-04'00'
                                                                                                                         .


                                                                                                      Judge'ségnature

City and state:                  W ashington,D .C.                    G .M ichaelH arvey,U.S.M agistrateJudge
                                                                                                 Printe narre andtitle
Case 0:21-mj-06188-JMS Document 1 Entered on FLSD Docket 04/01/2021 Page 2 of 6
                                                                Case:1:21-mj-00338
                                                                Assi
                                                                   gned to:Judge Harvey.G.M ichael
                                                                Assi
                                                                   gn Date:3/26/2021
                                                                Description!CO MPLAINT W /ARREST W ARRANT

                                     STATEM EN T OF FACTS

           Y ouraffsant,M atthew Jones,is a SpecialA gentw ith the FederalBureau of lnvestigation
    (1dFBl'')andIam currentlyassignedtotheFBl'sM iamiFieldOffice.Currently,lam taskedwith
    investigatingcriminalactivity inandaroundtheCapitolgroundson January 6,2021.AsaSpecial
    A gent,Iam authorized by law orby a Governm entagencyto engagein orsupervisethe prevention,
    dctention,investigation,orprosecution ofviolationsofFederalcrim inallaw s.

           The U.S.Capitolissecured 24 hoursa day by U .S.CapitolPolice.Restrictions around the
    U.S.CapitolincludepermanentandtemporarysecuritybarriersandpostsmannedbjU.S.Capitol
    Police.Only authorized people with appropriate identification were allow ed accesslnsidethe U .S.
    Capitol. On January 6,2021,the exteriorplaza oftheU .S.Capitolwas also closed to mem bersof
    the public.

          On January 6,2021,ajointsessionofthe U.S.Congressconvened atthe U.S.Capitol,
    whichislocatedatFirstStreet,SE,inW ashington,D.C.Duringthejointsession,electedmembers
    of the United States House of Representatives and the United States Senate were m eeting in
    separatecham bersofthe United StatesCapitolto certify the votecountofthe ElectoralCollege of
    the2020 PresidentialElection,whichhadtakenplaceonNovember3,2020. Thejointsession
    beganatapproximately 1:00p.m.Shortlythereafter,byapproximately l:30p.m.,theHouseand
    Senateadjournedtoseparatechamberstoresolveagarticularobjectlon. VicePresidentMike
    Pencewaspresentandpresiding,firstinthejointsesslon,andthenintheSenatechamber.
           A sthe proceedings continued in both the House and the Senate,and w ith V ice President
    M ike Pence presentand presiding overthe Senate,a large crow d gathered outsidethe U .S.Capitol.
    Asnoted above,tem porary and perm anentbarricadeswere in place around theexteriorofthe U .S.
    Capitolbuilding,and U.S.CapitolPolice were present and attem pting to keep the crowd aw ay
    from the Capitolbuilding and the proceedingsunderw ay inside.

            Atsuch tim e,the certification proceedingswere stillunderw ay and the exteriordoorsand
    window softhe U .S.Capitolwere Iocked orotherwisesecured.M em bersofthe U.S.CapitolPolice
    attem pted tom aintain orderand keep thecrow d from enteringthe Capitol;how ever,shortly around
    2:00 p.m ., individuals in the crow d forced entry into the U .S.Capitol, including by breaking
    window sand by assaulting m em bersofthe U.S.CapitolPolice,asothers in the crow d encouraged
    and assisted those acts.

           Shortly thereafter, atapproxim ately 2:20 p.m .m em bers of the United States House of
    Representatives and United States Senate,including the President of the Senate,Vice President
    MikePence,wereinstructedto- anddid---evacuatethechambers.Accordingly,thejointsession
    of the United States Congress w as effectively suspended until shortly after 8:00 p.m .V ice
    PresidentPence rem ained in the United States Capitolfrom the time he was evacuated from the
    Senate Cham beruntilthe sessionsresum ed.

          During national news coverage of the aforem entioned events, video footage which
   appeared to be captured on m obile devices ofpersons presenton the scene depicted evidence of
Case 0:21-mj-06188-JMS Document 1 Entered on FLSD Docket 04/01/2021 Page 3 of 6




    violationsoflocaland federallaw,includingscoresofindividualsinsidetheU.S.Capitolbuilding
    w ithoutauthority to be there.

              Evidence Linking W ILLIAM ROGAN REID to Assaulton the U.S.Capitol

          OnoraboutJanuary29,2021,theFBlreceivedatipfrom anindividual(ifperson1'')stating
   that an individualknown to Person 1 asW ILLIAM RO GAN REID ,w ho lives in Florida,wasat
   theU.S.Capitolbuildingon January 6,2021.

          On oraboutFebruary l1,2021,the FBIinterviewed Person 1by telephone. Person 1said
   he/she knew REID personally, knew RElD 's voice,and had observed on lkEID 'S lnstagram
   accounta video thatappeared to have been taken by REID show ing otherpeople insidethe U .S.
   CapitolBuilding on January 6,2021.Person 1said thatlkElD 'svoicecould be heard on the video.
   O n oraboutM arch 7,202 1,Person l advised thatREID had a new Instagram accountunderthe
   usernam e itblum pkinvice.''

           On oraboutM arch 24,2021,Ireviewed publicly availablevideo footagetaken from inside
   the U .S.Capitolon January 6,2021. In the video,an individualresem bling REID appears at
   approxim ately 9 m inutes and 41 seconds into the video. Below isa screenshotfrom the video as
   w ellasa m agnification ofthe video show ing REID 'S face.
Case 0:21-mj-06188-JMS Document 1 Entered on FLSD Docket 04/01/2021 Page 4 of 6




             l have compared im ages of the person in this video against the photograph of REID
    maintainedbytheFloridaDepartmentofHighwaySafetyandMotorVehicles(SSDHSMV'')andit
    appearsto be the sam e person. The address REID provlded to the D H SM V is in Davie,Florida
    33328.1

          On oraboutM arch 24,2021,lreview ed the Instagram account(sblum pkinvices''an open
    accountviewable by thepublic.Onthisaccount,Ifound alink to aDiscord accountcalled iithe
    blumpkin#4602''whichisalsoanopenaccountviewablebythepublic.InapostdatedMarchl1,
    2021,theuseroftheaccountstated dsl-he 6thwasthebreaklngpointforalotofpeoplebutthey're
    coweringinfearagainbecauseofincaerceration(sicl''lnanotherpostdatedM arch 11,2021,the
   userofthe accountstated ii-f'
                               he 6thwas ourBoston Tea Party.'' In a postdated M arch 13,202l,
   the userofthe accountstated i$Irushed the Capitol''iiH i Feds''çlN ow you can allrelax,im the
   target.''iiI'LL FUCKIN D O IT AGA IN ''




                          1' L U KIN DO ITAGAIN


          Records obtained from lnstagram show that the user of the Ssblum pkinvice'' account
   provided a phone num berending in -3559.

             Recordsobtained from A T& T show thatthe subscriberofthephone num berending in
   -   3559 isislkogan Reid''atthe sam e address asin REID'SD HSM V records.

          According to recordsobtained through a search warrantw hich w as served on AT& T,on
   January 6,2021,in and around the tim e ofthe incident,the cellphone associated w ith the phone
   num ber ending in -3559 w as identified as having utilized a cellsite consistentw ith providing
   serviceto a geographic area thatincludes the interiorofthe U.S.Capitolbuilding.

          Based on the aforem entioned evidence,there is probable cause to believe thatREID was
   presentinsidetheU .S.Capitolon January 6,2021during theriotand related offensesthatoccurred
   at the U.S. Capitol Building on January 6, 2021 and participated in the obstruction of the
   Congressionalproceedings.




   IThe fulladdresswith streetnumberand streetname is included in theDHSM V records,butisnotused here asthis
   documentwillbefiled on thepublicdocket.
Case 0:21-mj-06188-JMS Document 1 Entered on FLSD Docket 04/01/2021 Page 5 of 6




           Youraffsantsubm itsthatthere is also probable cause to believe thatW ILLIAM RO GAN
    REID violated l8U.S.C.j 1752(a)(l)and(2),whichmakesitacrimeto(1)knowingly enteror
    remain inanyrestrictedbuilding orgroundswithoutIawfulauthority to do;and(2)knowingly,
    and w ith intent to im pede or disrupt the orderly conduct of G overnm ent business or oftscial
    functions,engage in disorderly ordisruptive conductin,orwithin such proxim ity to,any restricted
    building orgroundsw hen,orso that,such conduct,in fact,im pedesordisruptstheorderly conduct
    of Governm entbusinessorofficialfunctions;orattem pts orconspires to do so. For purposes of
    Section 1752 of Title 18, a iirestricted building''includes a posted,cordoned off,or otherwise
    restrictedareaofabuildingorgroundswherethePresidentorotherpersonprotected bytheSecret
    Service,including the Vice President,isorwillbe tem porarily visiting;orany building orgrounds
    sorestrictedinconjunctionwithaneventdesignatedasaspecialeventofnationalsigniscance.
           Youraffiantsubm itsthere isalso probablecauseto believethatW ILLIAM ROGAN REID
    violated40U.S.C.j5104(e)(2)(D)and(G),whichmakesitacrimeto willfully and knowingly
    (D)utterloud,threatening,orabusivelanguaye,orengageindisorderlyordisruptiveconduct,at
    anyplaceintheGroundsorinanyoftheCapltolBuildinjswiththeintenttoimpede,disrupt,or
    disturbtheorderlgconductofasessionofCongressoreltherHouseofConjress,ortheorderly
    conductinthatbulldingofahearingbefore,oranydeliberationsof,acommltteeofConjressor
    eitherHouseofCongress;and(G)parade,demonstrate,orpicketinanyoftheCapitolBulldings.
                                                           ;::;7;7r
                                                          >'--
                                                                  ;
                                                                  '
                                                                  -               -'---
                                                                                      '
                                                       J't
                                                         ).
                                                          ,
                                                          v
                                                          '                 z..
                                                      M atthew Jones,SpecialAgent
                                                      FederalBureau oflnvestigation


    Attested to by the applicantin accordance w ith therequirem entsofFed.R.Crim .P.4.l by
    telephone,this26th day ofM arch 2021.

                                                                      ;zyk7s-;.)j;.
                                                                      .
                                                                                            Digitallysigned byG.
                                                                 ,r
                                                                  ;
                                                                  /.'                       MjchaelHarvey
                                                        ()* *. jljry ..
                                                                  ,
                                                                      .
                                                                          .
                                                                              -
                                                                                  ,
                                                                                          . D3te:2021.03.26
                                                                      ),.
                                                                        ry::                ()::55:5).g41(m ,
                                                      G.M ICHA EL HA RVEY
                                                      U.S.M A GISTRA TE JUD GE
     Case 0:21-mj-06188-JMS Document 1 Entered on FLSD Docket 04/01/2021 Page 6 of 6


AO 442 (Rev.11/1l) ArrestWarrant


                                     U NITED STATES D ISTRICT C OURT
                                                            forthe
                                                    D istrictof Colum bia

                United StatesofAm erica
                             V.

                  W illiam Rogan Reid
                                                              1 Gase:1:21-mj-00338
                                                              ' Assigned to1Judge Harvey.G ,M ichael
                                                              )
                                                              ) M sign Date:3/26/202,
                                                              ) DescriptiontCO M PLAINT W /ARREST W ARRANT
                                                              )
                          Ddœ dant

                                                 A R R EST W A RR ANT
         Any authorized law enforcem entofficer

         YOU ARE COMM ANDED to arrestandbringbeforeaUnited Statesmagistratejudgewithoutunnecessarydelay
(narreofN xm toix arre e )                                 w illiam Rogan Reid                                                 ,
who isaccused ofanoffenseorviolation based onthefollowing documenttsled with thecourt:

O Indictment           (
                       D Superseding Indictment      D lnformation           O SupersedingInfonnation X Complaint
(
D Probation Violation Petition         E
                                       D SupervisedReleaseViolation Petition               O Violation Notice O Orderofthe Court
Thisoffenseisbrietly described asfollows:

 l8U.S.C.jjl752(a)(1)and(2)-KnowinglyEnteringorRemaininginanyRestrictedBuildingorGrounds
 W ithoutLaw fulAuthority;
40U.S.C.jj5104(e)(2)(D)and(G)-ViolentEntryandDisorderlyConductonCapitolGrounds.
                                                                '
                                                                                     ,
                                                                                     ok
                                                                                      .-ct
                                                                                     '.'
                                                                                    ..;
                                                                                         q.             Digitallysigned byG.
                                                                                j,,
                                                                                .   .        y.
                                                                                              j
                                                                                              ,y
                                                                        :?    '' !-.)
                                                                                    '.
                                                                                     ''
                                                                                      -
                                                                                     '4
                                                                                        -
                                                                                        '.
                                                                                         '
                                                                                         '-
                                                                                          ' '
                                                                                            p
                                                                                            ;
                                                                                            .
                                                                                            j )
                                                                                              .'
                                                                                    .4ltscj;.
                                                                                            /           -04'00'
Date:        03/26/2021
                                                                                           lssuingofflcer'
                                                                                                         ssignature
City and statt:               W ashinaton,D.C.                           G .M ichaelHarvey,U .S.M agistrate Judge
                                                                                             Printe narre andtitle

                                                            R eturn
        Thiswarrantwasreceived on (date)                            ,andthe personwasarrested on (date)
at(dtyandkate)                                          .

Date:



                                                                                             Printe na> and title
